DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first and second portion of the inner surface of the absorbent flap” as required by claim 7” and “first and second portion of the external surface of the absorbent flap” as required by claim 8 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The upper fold is critical to illustrate since many of the dependent claims have structural elements positioned relative to the upper fold and later on a midsection fold is also claimed. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The first and second portion of the inner surface of the absorbent flap as required by claim 7 and first and second portion of the external surface of the absorbent flap as required by claims 8 and 9 are not disclosed within the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and dependent claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 

Claim 1 recites the limitation "the flap" in line 12 and 15.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction would be “the absorbent flap”. Claims 2-19 are also rejected as they depend from claim 1.

Claim 2 recites the limitation "said flap" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction would be “said absorbent flap”. Claim 3 is also rejected as it depends from claim 2.
Claim 5 recites the limitation "said flap" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction would be “said absorbent flap”. Claims 6, 12, and 13 are also rejected as they depend from claim 5.
Claim 6 recites the limitation "said flap" in line 2 and 5.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction would be “said absorbent flap”. Claims 7, 8, and 10 are also rejected as they depend from claim 6.
Claim 7 recites the limitation "the flap" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction would be “the absorbent flap”.
Claim 10 recites the limitation "said flap" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction would be “said absorbent flap”. Claim 11 is also rejected as it depends from claim 10.
Claim 12 recites the limitation "said flap" in line 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction would be “said absorbent flap”.
Claim 14 recites the limitation "said flap" in line 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction would be “said absorbent flap”. Claim 15 and 17 are also rejected as they depend from claim 14.
Claim 14 recites the limitation "the flap" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction would be “the absorbent flap”. Claim 15 and 17 are also rejected as they depend from claim 14.
Claim 15 recites the limitation "said flap" in line 2 and 4.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction would be “said absorbent flap”. Claim 16 is also rejected as it depends from claim 15.
Claim 19 recites the limitation "said flap" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction would be “said absorbent flap”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-3, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCloud US 4961736. 
With regard to claim 1, McCloud discloses a diaper system operable to be removably worn by a wearer (abstract), an diaper including opposite front and rear waist portions with edges 14, 16, a central waist portion 12 located between the front and rear waist portions, said diaper presenting an interior surface 20 that generally defines a diaper interior when worn (see FIG 1 or 3 number 20 generally points to the diaper’s interior surface and Col. 3 lines 17-23 state 20 is the inner surface of the panel 12 which forms the diaper 10 per Col. 2 lines 30-35). McCloud further discloses that the diaper system comprises an absorbent flap 40 including an absorbent flap layer 62, presenting an inner surface 50 (see FIG 3, col 3, lines 39-42 which discloses the flap has two sides, please note 58 and 60 are used to the two sides of the flap in the text, however it is clear bases on figure 3 that element 50 is an inner surface of the flap). The flap disclosed by McCloud is fixed in a unitary fashion relative to the diaper such that the flap extends along the interior of the garment from one of the edges, forming an upper fold (the upper fold is created by the attachment of edge 42 to the back portion (or rear waist panel) 16 of the diaper 10 in figures 1 and 3 and Col. 3 lines13-23 The flap is positioned within the diaper such that the absorbent flap the flap extending downwardly from the upper fold along the interior surface of the diaper such that the absorbent flap layer is positioned at least partly below the upper fold and within the diaper interior (see FIG 3  and Col. 3 lines 13-22 which show the downward extension of the flap such that it is below the fold (generally marked by number 42) and in within the interior of the 


With regard to claim 2, McCloud discloses the elements of claim 1 above and that said flap presenting a proximal end (marked by number 42) fixed to the respective waist portion and a midsection projecting from the proximal end (Col. 3 lines 13-17 for the proximal end attachment and see figure 1 the section between numbers 42 proximal end and 44 distal end, generally noted by element 40 for the projecting midsection, though element 40 is technically the flap in general).

Regarding claim 3, McCloud discloses the elements of claim 2 above and that said absorbent flap layer extending along the midsection (Col. 3 lines 39 and 55 and see figure 1 the section between numbers 42 proximal end and 44 distal end, generally noted by element 40 for the midsection which is shown extending along the mid-section of the diaper, though element 40 is technically the flap in general).

Regarding claim 18, McCloud discloses the elements of claim 1 above and that aid absorbent flap layer being positioned entirely below the upper fold and within the diaper interior (see figure 1 which shows the flap positioned below the upper fold or attachment point and within the diaper).

Regarding claim 19, McCloud discloses the elements of claim 1 above and that said diaper and said flap cooperatively defining the unitary construction (abstract which discloses the permanent attachment of the flap to the diaper)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McCloud US 4961736 in view of Von Bogart et al. US 8814843 (hereafter referred to as Von Bogart).
Regarding claim 4, McCloud discloses the elements of claim 1 above and that said absorbent flap presenting an external surface opposite the inner surface with at 
McCloud fails to teach said external surface (of the absorbent flap) at least along the upper fold being liquid impermeable to restrict fluid leakage out of the diaper interior.
Von Bogart teaches a reusable liner or flap that goes in a diaper or undergarment, which is in the same field of endeavor of both Applicant and the primary reference. The liner or flap has a waterproof layer in order to limit waste from soiling the diaper and provide additional absorbency (Col. 4 line 52- Col. 5 line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a waterproof layer of Von Bogart to the flap of McCloud in order to improve the diaper’s ability to handle waste and prevent leakage, as taught by Von Bogart.

Claims 5-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over McCloud US 4961736 in view of Labit US 20120116340.
Regarding claim 5, McCloud discloses the elements of claim 1 above and a flap (40 Figure 3) projecting from said respective edge to a location spaced therefrom. McCloud fails to disclose that the absorbent flap layer forms a barrier operable to block fluid flow toward said respective edge.
Regarding claim 6, McCloud discloses the elements of claim 5 above and that the flap has a proximal and distal ends and including a midsection extending between the proximal and distal ends (Col. 3 lines 15- 20 disclose two ends as seen in figure 3  fails to disclose that the absorbent flap is folded at the location to form a midsection fold, with the barrier being defined by the midsection fold.
Regarding claim 7, McCloud discloses the elements of claim 6 and fails to disclose said inner surface of the flap presenting oppositely facing first and second portions extending from the midsection fold, with the first portion facing the interior surface of the diaper and the second portion facing the wearer when the system is worn, said first and second portions of the inner surface being liquid permeable adjacent the midsection fold.

Regarding claims 5-7, Labit teaches a reusable diaper with a flap, which is in the same field of endeavor of both Applicant and the primary reference. The flap is able to be folded at the midsection (see figure 5 and 12). The fold forms a physical barrier that will further prevent fluid flow towards the edge ([0065] which discloses the flap maybe fold up onto itself. When the flap is folded up the inner surface will be inherently divided into two portions along the fold and one will face the interior surface and one will face the exterior surface of the diaper. It would have been obvious to one of ordinary skill in the art before the effective filing date to have folded the flap of McCloud in order to provide extra absorbency and a barrier to further prevent waste from escaping from the edges of the diaper, as taught by Labit [0049]. 

claim 8 McCloud, discloses the elements of claim 6 and that said absorbent flap presenting an external surface opposite the inner surface, with at least part of the absorbent flap layer being located between the surfaces (see FIG 5 and col 3, lines 39-42 which discloses the flap has two sides, 58 and 60 are used to show the two sides of the flap with absorbent material in between). McCloud fails to teach said external surface presenting opposed first and second portions extending from the midsection fold, said first and second portions of the external surface being attached to one another to maintain the midsection fold.  
With regards to claim 9 McCloud, discloses the elements of claim 8 and that said absorbent flap including an adhesion area between the first and second portions of the external surface.
 Regarding claim 8-9, Labit teaches a reusable diaper with a flap, which is in the same field of endeavor of both Applicant and the primary reference. The flap is able to be folded at the midsection (see figure 5 and 12). The fold forms a physical barrier that will further prevent fluid flow towards the edge 9 ([0065] which discloses the flap maybe fold up onto itself. When the flap is folded up the exterior surface will be inherently divided into two portions along the fold and one will face each other as they are folded on to each other. Labit provides motivation for coupling that flap to the diaper (and various adhesion means) [0053] and the flap maybe folded to accommodate male or female urination patterns [0050]; however, Labit does not explicitly state the flap should be able to be attached to itself to maintain position for male or female users. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have folded the flap of McCloud in order to provide extra absorbency and a 
	
Regarding claim 10, McCloud discloses the elements of claim 6; however he fails to disclose 12said flap presenting a width that varies between the proximal and distal ends, with the width of the midsection being relatively smaller than the width of at least one of the ends.
Regarding claim 11, McCloud discloses the elements of claim 10 and the proximal the distal ends are substantially similar in width (given the rectangular shape of figure 1). 
Regarding claim 10 and 11, Labit teaches a reusable diaper with a flap, which is in the same field of endeavor of both Applicant and the primary reference. The flap is able to be folded at the midsection (see figure 5 and 12). The fold forms a physical barrier that will further prevent fluid flow towards the edge ([0065] which discloses the flap maybe fold up onto itself, resulting in adjacent ends. When the flap is folded up the inner surface will be inherently divided into two portions along the fold and one will face the interior surface and one will face the exterior surface of the diaper. Labit teaches the flap may have a different shape ([0059] specifically lines 15-17) and that the overall diaper contours to the user’s body [0051]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have folded and changed the shape of the flap of McCloud in order to provide extra absorbency and thereby creating a barrier to further prevent waste from escaping from the edges of the diaper, as taught by Labit [0049] and to contour the flap 

Regarding claim 12, McCloud discloses the elements of claim 5 above and that and that the flap has a proximal end and including a midsection extending between the proximal and distal ends (Col. 3 lines 15- 20 disclose two ends as seen in figure 3 and in-between the two ends there is a mid-section). The absorbent flap layer extends along at least part of the midsection (See figure 5 and Col. 3 lines 39 and 55). McCloud fails to disclose the proximal end is greater than the width of the midsection.
Labit teaches a reusable diaper with a flap, which is in the same field of endeavor of both Applicant and the primary reference. The flap is able to be folded at the midsection (see figure 5 and 12). The fold forms a physical barrier that will further prevent fluid flow towards the edge ([0065] which discloses the flap maybe fold up onto itself, resulting in adjacent ends. When the flap is folded up the inner surface will be inherently divided into two portions along the fold and one will face the interior surface and one will face the exterior surface of the diaper. Labit teaches the flap may have a different shape ([0059] specifically lines 15-17) and that the overall diaper contours to the user’s body [0051]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have folded and changed the shape of the flap of McCloud in order to provide extra absorbency and thereby creating a barrier to further prevent waste from escaping from the edges of the diaper, as taught by Labit [0049] and to contour the flap to better mimic the user’s anatomy which will provide an improved fit resulting in improved leak protection. 

With regard to claim 14, McCloud discloses the elements of claim 1 above and that said flap presenting a proximal end (marked by number 42) fixed to the respective waist portion and a midsection projecting from the proximal end (Col. 3 lines 13-17 for the proximal end attachment and see figure 1 the section between numbers 42 proximal end and 44 distal end, generally noted by element 40 for the projecting midsection, though element 40 is technically the flap in general). McCloud fails to disclose the proximal end is greater than the width of the midsection.
With regard to claim 15, McCloud discloses the elements of claim 14 above and that said flap presenting a distal end and including the midsection extending between the proximal and distal ends (Col. 3 lines 15- 20 disclose two ends as seen in figure 3 and in-between the two ends there is a mid-section), and the proximal the distal ends are substantially similar in width (given the rectangular shape of figure 1). McCloud fails to disclose said flap being folded along the midsection to form a midsection fold.
With regards to claim 16, McCloud discloses the elements of claim 15 above; however he fails to disclose said proximal and distal ends being adjacent one another.

With regards to claims 14-16, Labit teaches a reusable diaper with a flap, which is in the same field of endeavor of both Applicant and the primary reference. The flap is able to be folded at the midsection (see figure 5 and 12). The fold forms a physical barrier that will further prevent fluid flow towards the edge ([0065] which discloses the flap maybe fold up onto itself, resulting in adjacent ends. When the flap is folded up the inner surface will be inherently divided into two portions along the fold and one will face 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have folded and changed the shape of the flap of McCloud in order to provide extra absorbency and thereby creating a barrier to further prevent waste from escaping from the edges of the diaper, as taught by Labit [0049] and to contour the flap to better mimic the user’s anatomy which will provide an improved fit resulting in improved leak protection. 

With regards to claim 17, McCloud and Labit disclose claim 14 above and McCloud further discloses the width of the midsection is substantially constant between the distal and proximal ends (given the rectangular shape of figure 1).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McCloud US 4961736 in view of Labit US 20120116340 and in further view of Von Bogart et al. US 8814843 (hereafter referred to as Von Bogart).
Regarding claim 13, McCloud and Labit discloses the elements of claim 5  above and McCloud further discloses that said absorbent flap presenting an external surface opposite the inner surface, with at least part of the absorbent flap layer being located between the surfaces (see FIG 5 and col 3, lines 39-42 which discloses the flap has two sides, 58 and 60 are used to show the two sides of the flap with absorbent material in between). McCloud fails to teach said external surface (of the absorbent flap) at least 
Von Bogart teaches a reusable liner or flap that goes in a diaper or undergarment, which is in the same field of endeavor of both Applicant and the primary reference. The liner or flap has a waterproof layer in order to limit waste from soiling the diaper and provide additional absorbency (Col. 4 line 52- Col. 5 line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a waterproof layer of Von Bogart to the flap of McCloud in order to improve the diaper’s ability to handle waste and prevent leakage, as taught by Von Bogart.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781